DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “at least once per second” which renders the scope of the claim indefinite. The limitation “at least once per second” is an open-ended range.
Claim 6 recites the limitation “at least twice per second” which renders the scope of the claim indefinite. The limitation “at least twice per second” is an open-ended range.
Claim 7 recites the limitation “at least three times per second” which renders the scope of the claim indefinite. The limitation “at least three times per second” is an open-ended range.
Claim 10 recites the limitation “at least once per second” which renders the scope of the claim indefinite. The limitation “at least once per second” is an open-ended range.
Claim 11 recites the limitation “at least twice per second” which renders the scope of the claim indefinite. The limitation “at least twice per second” is an open-ended range.
Claim 12 recites the limitation “at least three times per second” which renders the scope of the claim indefinite. The limitation “at least three times per second” is an open-ended range.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zuzak et al. (US 2010/0056928) in view of Kardon et al. (US 7,118,217).
Zuzak et al. discloses a system and method for identifying a nerve tract comprising a light source ([0045]); a digital micro-mirror device (DMD; [0024]; [0032]; [0045]; [0161]); an optical detector ([0024]; [0045]); an analyzer ([0026]; processor; [0045]); a controller coupled to the digital micro-mirror device (processor; [0045]); and wherein the light source is configured to emit light to the digital micro-mirror device (output light beam; [0045]); the digital micro-mirror device is configured to reflect light to a subject area ([0024]; [0045]); the controller is configured to alter a parameter of the reflected light ([0024-0026]); the optical detector is configured to detect a response light from the subject area 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793